Adams, J.,
dissenting. — Decisions in relation to the occupancy of streets by ordinary railroads, not designed for street purposes, are, in my judgment, not strictly applicable to this case. A street railroad; whether operated by animal, steam, or other power, is not an obstruction to the same extent. It is consistent with all the legitimate uses to which a street is put, and has come to be deemed a public necessity.
In my opinion a city council may regulate the use of streets without any special grant of power in this respect, and may, in its discretion, with a view to promoting the public interest; allow cars to be drawn thereon for street purposes, either by animals, steam, atmospheric pressure, or other power, and that, too, though the cars or motors may be such as to cause fright to some extent to timid horses. It must, I think, be allowed in each case to judge of the objectionableness, if any, of proposed cars or motors, and whether the inconvenience, if any,’ resulting to any persons, as causing fright to horses, would be such as to overcome the. considerations of public necessity or advantage.
Steam fire engines are well calculated to frighten timid horses, yet no one supposes that a city council may not permit them to be drawn upon a street. Many other things may be done in streets which are calculated to frighten timid horses, but they are not necessarily to be forbidden for that reason. Private convenience must oftentimes yield to what is deemed a paramount public convenience..
When the city council of the defendant city granted permission to use a motor upon one of its street railways, we must presume that it did so because it considered that the *471public convenience demanded it, and the defendant city should not, in my judgment, be held liable for the injury resulting from the fright of the plaintiff’s horse.
Whether a city council, without express authority from the legislature, can grant an exclusive right to operate a street railroad, by the use of a motor or otherwise, or what right it can grant, if any, are entirely different questions. Upon them I think that the decisions have not been entirely uniform. If the city council can grant no right, then an attempt to do so would be void, and the ground of the plaintiff’s complaint would be simply that the city suffered the motor to be used. But such sufferance would not in my judgment be negligence, because I think that a city council may exercise a discretion in relation to what it shall suffer, and what it shall forbid, so long as it acts in good faith, and with a view to promoting the public convenience. I see no error in the ruling of the Circuit Court.